DETAILED ACTION
Prosecution History
	Claims 1-16 were originally filed. 
	Claims 1, 3-6, 9-10, 12, and 14-16 have since been amended.
	Claim 2 has since been cancelled.
	Claims 1 and 3-16 are pending and allowed.
 
Allowable Subject Matter
Claims 1 and 3-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Knibbe US 9,250,312.
Knibbe discloses a system and method determining the geolocation of an aircraft in the absence of a GPS signal. The system of Knibbe includes a plurality of airborne objects that are positioned based on at least one start and one satellite. The position of each of the airborne objects is transmitted to the aircraft and the distance to each airborne vehicle is calculated. The position of the host aircraft is determined based on the distances to the airborne objects. 
	As to independent claims 1, 15, and 16, the prior art of record fails to teach or suggest the following claimed subject matter:
	“estimate a bearing to the artificial satellite when seen from the aircraft on a basis of the inertial-navigation-based position of the aircraft and the absolute position of the artificial satellite;	…	wherein the laser emitter is configured to emit the electromagnetic wave for measurement to a predetermined range including the bearing estimated by the controller.”
Claims 3-14 depend on allowable claim 1 and are, therefore, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668